696 So. 2d 1278 (1997)
Leon SALZVERG, Petitioner,
v.
Genie SALZVERG, Respondent.
No. 97-1235.
District Court of Appeal of Florida, Third District.
July 9, 1997.
Paul Morris, Coral Gables, Gerald I. Kornreich, Miami, for petitioner.
Franklin & Marbin and Catherine J. MacIvor, North Miami Beach, for respondent.
Before SCHWARTZ, C.J., and COPE and GODERICH, JJ.
SCHWARTZ, Chief Judge.
This appeal by the now ex-husband from a "bifurcated" order which simply dissolved the parties' marriage is dismissed for lack of jurisdiction. Klein v. Klein, 551 So. 2d 1235 (Fla. 3d DCA 1989), review denied, 562 So. 2d 346 (Fla.1990); see Miami Columbus, Inc. v. Ramlawi, 687 So. 2d 1378 (Fla. 3d DCA 1997), and cases cited. Upon the exercise of our discretionary authority to treat the proceeding as a petition for certiorari, the application is denied because the order plainly did not depart from the essential requirements of the law, § 61.052(2), Fla. Stat. (1995); Tunderman v. Lee, 585 So. 2d 354 (Fla. 2d DCA 1991); see Claughton v. Claughton, 393 So. 2d 1061, 1062 (Fla.1980)("split procedure should be used only when it is clearly necessary for the best interests of the parties or their children"), and because there has been no *1279 demonstration of even cognizable, let alone the required irreparable, harm. Murphy v. Murphy, 621 So. 2d 455 (Fla. 4th DCA 1993), review denied, 640 So. 2d 1107 (Fla.1994); Tunderman, 585 So.2d at 354. See generally Allstate Ins. Co. v. Langston, 655 So. 2d 91, 94 (Fla.1995).
Certiorari denied.